DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment and/or arguments submitted on 04/26/2022 is/are being considered by the examiner.
Claims 1-20 are pending:
Claims 2-4, 8-20 were withdrawn of record
Claims 1, 5-7 are withdrawn below
No claims remain for examination


Election/Restrictions
Newly submitted claim 1 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claim 1
Claim 1 now requires that the compressor impeller and the radial inflow turbine to be separately formed, as opposed to being integral. The office notes that, as noted in the prior office action, Para59 provides an explicit definition for integral which is repeated in the following sub-bullet for the ease of the reader. 
a first piece is said to be "integral" to a second piece if the first and second pieces are formed as a single piece. … However, if the first and second pieces are separately formed, and subsequently attached or fixed together, then the first piece is not integral to the second piece.
Original independent claims 1/8/16 all required that the compressor impeller and the radial inflow turbine be integral.
Under restriction analysis via the claims:
New claim 1 and original claims 1/8/16 have materially different designs, are mutually exclusive, and there is nothing of record to show them to be obvious variants.
New claim 1 requires a separately formed compressor impeller and the radial inflow turbine, best seen Fig2, which is a materially different design and is mutually exclusive of original Claims 1/8/16 which all require an integral compressor impeller and the radial inflow turbine, best seen Fig1.
Burden:
A serious search burden is present as original/new groups would each require different search terms and considerations (integral, separately formed, etc.)
A serious examination burden is present as a potential prior art reference than anticipates or renders obvious one of original/new groups  would not necessarily anticipate or render obvious another of the original/new groups.
Under a species analysis:
New claim 1 is directed towards the species of a separately formed compressor impeller and the radial inflow turbine, best seen Fig2, which is independent and distinct from the species of original Claims 1/8/16 of an integral compressor impeller and the radial inflow turbine, best seen Fig1.
Burden:
A serious search burden is present as original/new species would each require different search terms and considerations (integral, separately formed, etc.)
A serious examination burden is present as a potential prior art reference than anticipates or renders obvious one of original/new species would not necessarily anticipate or render obvious another of the original/new species.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 1, 5-7 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Non-responsive Amendment
The reply filed on 04/26/2022 is not fully responsive to the prior Office action because of the following omission(s) or matter(s):
All claims are withdrawn, either in the prior office action or in the present mailing as invoked by election by original presentation, leaving no claims to be examined on the merits, as discussed above.
See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093. The examiner can normally be reached M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S HUNTER, JR/Examiner, Art Unit 3745                                                                                                                                                                                                        
/Ninh H. Nguyen/Primary Examiner, Art Unit 3745